This appeal is from a final judgment on a bail bond. The record contains no statement of facts. There are two questions raised by the record. (1) That the bond was for $500, and that the judgment of the court below is against the principal for $500, and the sureties for $100 jointly and severally. Under article 491, Code Criminal Procedure, the court was authorized to enter this judgment.
(2) The second ground urged by plaintiff is that the bond is more onerous than the law requires. He contends that the bond requires the personal appearance of the defendant, and that in a misdemeanor case his personal appearance is not required, that is the bond required the defendant to personally appear before the court, the plaintiff insisting that the word "personal" in the bond made it more onerous than the law required. We do not think this objection is tenable, acts of 1901, p. 291-2. The bond under that law requires personal appearance before the court, etc. Here we have the bond worded as follows: "Make his personal appearance before said court." The cases cited by appellant are under the old law and only apply to appeals from justice courts. Finding no error in the record, same is hereby in all things affirmed.
Affirmed.
                          ON REHEARING.                         March 22, 1907.